                       No. 6:09-cr-0087

                  United States of America,
                          Plaintiff,
                             v.
                     Darin Williamson
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

       Before the court is the report and recommendation of
United States Magistrate Judge K. Nicole Mitchell. Doc. 35.
The report addresses defendant’s plea of true to allegation 3
of the government’s petition to revoke defendant’s super-
vised release. Allegation 3 states that defendant violated the
condition of his supervised release prohibiting the purchase,
possession or use of cellular telephones with photographic or
internet capability.
       On January 28, 2020, Judge Mitchell held a final revo-
cation hearing. The defendant pleaded “true” to allegation 3.
Judge Mitchell recommends that the court accept the defend-
ant’s plea of true and revoke defendant’s supervised release.
The parties waived their right to file objections to the findings
of fact and recommendation. The defendant additionally
waived his right to be present and speak before the district
judge imposes the recommended sentence. Doc. 34.
       Accordingly, the findings and recommendation are
adopted. The court now accepts defendant’s plea of true to
allegation 3 and revokes defendant’s supervised release.
       The court orders that defendant, Darin Williamson, be
sentenced to 3 months of imprisonment to be followed by 2
years of supervised release with a special condition that the

                                 1
first 6 months be served in a halfway house. The court rec-
ommends that defendant serve his sentence at FCI Texarkana
or, alternatively, FCI Seagoville.

                   So ordered by the court on January 30, 2020.



                                 J. C AMPBELL B ARKER
                               United States District Judge




                            -2-
